Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Mark Lindsey McKinley, Appellant                      Appeal from the 115th District Court of
                                                      Upshur County, Texas (Tr. Ct. No. 16,342).
No. 06-13-00208-CR         v.                         Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Mark Lindsey McKinley, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED OCTOBER 18, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk